Citation Nr: 1815501	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety.	
	
2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.
       
3.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Patricia A. Counsel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from two rating decisions dated in February 2012 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  See also September 2012 statement of the case.

In November 2017, the Veteran testified during a Travel Board hearing before the undersigned Veteran's Law Judge.  The Veteran was assisted by an experienced and sage representative at the hearing.  A transcript of this hearing has been associated with the claims file.  

The Board observes that the RO initially phrased and adjudicated the Veteran's mental health claim as one of service connection for depression.  See February 2012 rating decision.  However, the Veteran has been diagnosed with several mental health conditions since service.  Additionally, he has submitted statements and testified as to fear and anxiety he felt while in service.  Given this evidence, the Board finds that the Veteran's mental health claim should be broadened as a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety. 
 
The issues of entitlement to service connection for an acquired psychiatric disorder and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS), Caseflow Reader and Legacy Content Manager.  
FINDING OF FACT

1.  The evidence of record reveals that the Veteran had headaches in service that were determined to be the result of poor vision.

2.  The evidence of record reveals that the Veteran has a current diagnosis of chronic headaches. 

3.  The competent and probative evidence of record reveals that the Veteran's post-service chronic headaches are not linked to, related to or otherwise a result of his service, nor have they been shown to be secondary to any service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for chronic headaches have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Overview of Service Connection Claims

For the Veteran's claim of entitlement to service connection for chronic headaches, the Board finds that the preponderance of the evidence is against the claim, and therefore the appeal as to this issue must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Service connection for certain chronic diseases, including psychoses, will be presumed if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service Connection for Chronic Headaches 
 
Turning to the evidence in this case, a review of the Veteran's post-service medical records reveals that the Veteran has been diagnosed with chronic headaches.  A review of his service medical records also documents various instances in which the Veteran was treated for headaches.  During his BVA hearing, he testified that he experienced headaches throughout service.  In seeking service connection, the Veteran asserts that his chronic headaches are due to a bilateral eye condition or his service-connected tinnitus.  See July 2008 statement in support of claim; BVA hearing testimony.  Thus, the pertinent issue in terms of adjudicating the Veteran's claim is whether the Veteran's current post-service headaches are related to service or secondary to a service-connected disability.   

For the record, the Veteran submitted a claim for service connection related to his eye sight in February 1971.  In a March 1971 rating decision, the Veteran was denied service connection for an eye disorder.  At that time, he was diagnosed as having bilateral refractive error with myopic astigmatism that resulted in decreased visual acuity found to be due to the natural progression of an eye disorder existing at the time of service induction with no aggravation established.  Thus, to the extent that the Veteran argues that his post-service headaches have developed secondary to a bilateral eye condition, the claim must be denied because he has already been denied service connection for an eye disorder (originally claimed as service connection for eye sight).   

Turning to the alternate theory that his post-service headaches developed secondary to (or had been aggravated by) his service-connected tinnitus, the Veteran was afforded a VA neurological examination in September 2012 to address the medical questions involving this claim.  In this regard, the examination was also undertaken to determine the likelihood of whether his post-service headaches were related to the headaches he had in service.  

After reviewing the  claims file and obtaining a medical history from the Veteran, the VA examiner ultimately opined that his post-service headaches were less likely than not proximately due to or the result of his tinnitus.  In the rationale portion of his opinion, the examiner stated that patients could have both tinnitus and headaches.  However, he reported that medical knowledge dictates that a search must be conducted in an effort to determine the cause of headaches experienced simultaneously with tinnitus, because tinnitus by itself does not cause headaches.  Rather, further medical treatment should be undertaken in this type of situation because these headaches may be due to a brain tumor, an aneurysm, arthritis of the temporal mandibular joint, migraines, or stress which leads to increased sensitivities to hearing and to pain.  For the same rationale, the examiner opined that the Veteran's chronic headaches were less likely as not aggravated beyond their natural progression by tinnitus.   

In terms of whether the Veteran's post-service headaches were linked to the headaches he had in-service, the examiner opined that it was less likely than not that they were related (i.e., incurred in or caused by an in-service injury, event or illness).  In support of his opinion, the examiner explained that the Veteran's service medical records revealed that the entered service with vision difficulties and eye strain.  In this regard, the Veteran reported upon induction that he suffered from frequent, severe headaches.  The military physician at that time noted that the Veteran's headaches were probably due to eye strain.  The Veteran's eyesight was subsequently corrected (to the extent that it could be), after which his in-service headaches ceased.  During Medical Board Proceedings, the military determined the Veteran was not fit for duty because of his vision problems and he was discharged.  

Per the Veteran's medical history, it was not until approximately 2008 that he began experiencing headaches again, over three decades after he separated from service.  In this regard, the Veteran's medical history noted that his earlier headaches were of a dull ache that were on top of the head and lasted for a few years before going away.  In describing his post-service headaches, the Veteran indicated that he experienced sharp and throbbing pain towards the back and sides of his head that lasted for only a few minutes.  Thus, the headache symptomatology reported by the Veteran in-service and subsequent to service are of a different nature.  Given the foregoing, the examiner stated that the Veteran's post-service headaches had nothing to do with the reference to headaches in service, as the in-service headaches were probably due to poor eyesight and resolved after proper eye wear.

Thus, a review of all of the evidence of record reveals that the most probative evidence of record shows no causal relationship between the Veteran's currently diagnosed headaches and his military service.  Not only did the September 2012 VA medical examiner provide negative nexus opinions, there is a notation in the September 2012 VA examination report of the Veteran's statement that he did not believe his post-service headaches were related to his tinnitus.  He testified that he was not sure if his tinnitus aggravated his headaches or made his headaches occur.  See BVA hearing transcript, pgs. 21-22.  To the extent that the Veteran may believe that his headaches are related to his vision problems, the September 2012 examiner also provided a negative opinion as to this question; and the Veteran was previously denied service connection for a condition related to his eyesight such that service connection on a secondary basis is not available.  

Based upon the current evidence of record-both lay and medical evidence-the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for chronic headaches either directly related to service or secondary to a service-connected disability.  Thus, this claim must be denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against this claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for chronic headaches, to include as secondary to service-connected tinnitus, is denied.  

REMAND

Entitlement to Service Connection for an Acquired Psychiatric Disorder

In regards to the acquired psychiatric disorder claim, the Board observes that the Veteran's claims file indicates that he has been diagnosed with (among other things) depressive disorder with anxiety, depression nos, anxiety, panic disorder and alcohol-induced mood disorder.  See post-service medical records dated from 2008 to 2012.  The Veteran also testified that he has been diagnosed with anxiety disorder, to include chronic sleep impairment, that he believes it related to his service in Vietnam as he has experienced those symptoms since he returned from Vietnam (i.e., in the mid-1970's).  He also indicated that he was hospitalized due to a mental condition in the early 1980's.  He is currently being treated with medication for depression at a VA medical facility.

The Veteran was afforded a VA examination in September 2010 during which he was diagnosed with depressive disorder nos (not otherwise specified) and anxiety disorder nos.  The examiner opined that the Veteran's depression and anxiety were not related to service, but his sleep impairment was.  The rationale for the examiner's opinions was that the Veteran reported during the examination that his current depression was not related to service, but rather he believed it was related to his being laid off from work in April 2009 and his inability to find a job.  

In August 2011, the RO requested addendum opinions in regards to the Veteran's depression claim, and his claim of service connection for erectile dysfunction.  In an October 2011 addendum opinion, the mental health examiner stated that the Veteran did not indicate that his depression is secondary to diabetes.  She reported that the Veteran stated during the examination that he felt he was depressed due to being laid off.  Therefore, his depression was not related to his service-connected diabetes.  In regards to his sleep impairment, the examiner stated that this condition began in service, but was not diagnosable as the Veteran denied clinical impairment related to his problems sleeping.

In July 2016, the Veteran disputed the statements attributed as being made by him during his VA examination.  He indicated that he reported his depression was present before he was laid off from his job; and that his depression began after service and evidenced by treatment he sought from T.P., M.D.  He also argued that he believed his service-connected diabetes mellitus was aggravating his depression.  

The Board finds that not all pertinent evidence of record was considered by the VA examiners in the Veteran's prior examinations.  For instance, in a July 2010 application for compensation, the Veteran reported that he began receiving treatment for what he believed was posttraumatic stress disorder (PTSD) in March 1971 (one month after he separated from service).  Although the Veteran categorized the psychiatric treatment that he purportedly received in 1971 as being treatment for PTSD, it is possible that it could have actually been related to a different mental health disorder.  As such, the Board views the Veteran's statement as being one in which he reported seeking treatment for mental health symptomatology within one month of his separation from service.  

The record on appeal also contains statements from the Veteran in which he reported going to the emergency room on three separate occasions in relation to his psychiatric problems, the last of which was in 1981.  He also indicated that he was hospitalized three times for psychiatric treatment, the last time he believed was in 1980.  

Although the RO noted a letter from the Veteran's previous medical provider, Dr. T.P. (referenced above) about his recollection of treating the Veteran for something in the 1980's (unfortunately he did not remember what he specifically treated the Veteran for and his medical records had been destroyed) and the examiner noted the Veteran's reports of being hospitalized, neither the RO nor the mental health examiner appears to have considered the part of Dr. T.P.'s statement in which he referred to several hospital printout notes that reflected that he was the attending medical doctor who admitted the Veteran to the same unit ("Unit # :000032-80-61") at the same hospital from July 12, 1982, to July 16, 1982; on September 15, 1982, (one day, perhaps a visit to the emergency room); and from November 30,1982, to December 21, 1982.  In his letter, Dr. T.P. appears to indicate that the Veteran was treated by the mental health department of the hospital where Dr. T.P. admitted him.  Referring to the Veteran's hospitalization from November 30, 1982, and December 21, 1982, Dr. T.P. stated that "[a] three week hospitalization on a psychiatric unit does certainly suggest that [the Veteran] was being treated for a major type of mental disorder - possibly Major Depression . . . ."  Dr. T.P. also stated that "being hospitalized as the demographic date show[ed] for three weeks, the likelihood that [the Veteran] suffered a severe depressive disorder [was] substantial: and because his practice in Texas was primarily outpatient, he "only hospitalized patients when such was absolutely necessary to do so." 

In light of the foregoing, the Board is of the opinion that the Veteran should be afforded another VA mental health examination that takes into consideration the above-referenced evidence in addition to the Veteran's statements of experiencing mental health symptoms (i.e., anxiety) in service.    

Entitlement to Service Connection for Erectile Dysfunction 

In terms of the Veteran's erectile dysfunction claim, the Veteran initially argued that he developed erectile dysfunction after he was diagnosed with diabetes mellitus.  BVA hearing, p. 15.  The evidence is clear that the Veteran's erectile dysfunction did not develop secondary to his type II diabetes mellitus because he reported that he developed this condition in the 1990's; and he was not officially diagnosed with type II diabetes mellitus until approximately August 2010.  See VA medical records.  

However, the issue of whether or not the Veteran's erectile dysfunction has been aggravated by his service-connected diabetes mellitus remains an issue.  

In relationship to his current claim, the Veteran was afforded a VA examination in October 2010.  At that time, a VA examiner opined (among other things) that the Veteran's erectile dysfunction was not a complication of his diabetes mellitus because of the time frame of onset.  However, he also opined that the Veteran's erectile dysfunction had worsened by the diabetes.  The RO sought clarification as to the issue of aggravation by bringing to the examiner's attention that the Veteran's course of medical treatment had not changed; and thus questioned how aggravation was determined.  A review of the October 2010 VA examination report reveals that the Veteran was taking medication for treatment of his erectile dysfunction.  However, the examiner did not notate the name of the medication the Veteran was taking.  In an addendum medical opinion, the examiner wrote "No aggravation of ED by Diabetes Mellitus."  The examiner provided absolutely no rationale for the change of his opinion. 

Given the October 2010 VA examiner's lack of a supporting rationale in his addendum medical opinion, viewed in conjunction with the Veteran's complaints that Vardenafil was not effective subsequent to his diagnosis of diabetes mellitus and his change of medication from Vardenafil to Viagra in 2012, the Board finds an additional medical opinion should be obtained as to the issue of whether the Veteran's diabetes mellitus has aggravated his erectile dysfunction.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any acquired psychiatric disorder.  The examiner is asked to review this remand in full in conjunction with all of the evidence of record; and then provide a medical opinion as to whether it is at least as likely as not that any post-service mental health diagnosis had its onset in service or is otherwise related to an in-service disease or injury.  

The Veteran has also contended that his service-connected diabetes mellitus caused or aggravated his depression.  As this medical question appears not to have been addressed, an opinion should be sought regarding the issue of aggravation as well.   

A rationale for any opinions must be included in the report.  

2.  The RO should schedule the Veteran for a VA examination with an appropriate examiner to determine if it is as least as likely as not that the Veteran's service-connected type II diabetes mellitus has aggravated his nonservice-connected erectile dysfunction.  The examiner should be asked to review this remand in full in addition to all of the evidence of record prior to providing a medical opinion.  

A supporting rationale for any opinion must be included in the report.  

3.  If any benefit sought in this remand is denied, the AOJ should prepare a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


